Title: To Benjamin Franklin from Jean de Neufville & fils, 9 December 1779
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honour’d Sir;
Amsterdam the 9h. Dec: 1779
We Kindly thank your Excellence for her most Esteem’d favour of the 28h. of past Month, we are sorry to have troubled her with Such a non Sensical letter; butt it was not possible for us to detect what it could have been.
Though our Clarck who left the Texel yesterday morning, told us that all the vessells there were preparing for Sail, & Mr. Dumas even writes us the Same from Commodore Jones, we are in great doubts wether he shall have been able to gett out, the Easterly wind hath very soon changed; and we are very Sorry for it; if Mr Dumas should not return as he wrote us positivily, in which case he shall be able to give the nearest Accounts, then we shall make bold and trouble very likely your Excellence with another Letter on this subject when we will Know whether the brave American Commodor sailed positively or not.
We have the honour to be with all devoted Regard. Honourd Sir Your Excellencys most faithfull and most humble Servant
John DE Neufville & Son.
 Notation: Neufville & fils Dec 9. 79